DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 1/27/2021 with respect to the Objection to the Specification are addressed below. 
Applicant’s amendment filed 1/27/2021 with respect to the Objection to the Claims, specifically Claim 1,  has been considered and is persuasive. The previous Objection to Claim 1 has been withdrawn. 
Applicant's arguments filed 1/27/2021 with respect to the rejection of claims under 35 U.S.C. §112(a) have been fully considered but they are not persuasive. See discussion below regarding section 35 U.S.C. §112(a). 
Applicant’s amendment with respect to the Rejection of the Claim under 35 U.S.C. §112(b) has been considered and is persuasive. The previous rejection of claim 1 under this section has been withdrawn. 
Applicant’s arguments and amendments with respect to the rejection of claims 1, 2, 4, 5, 7-11, 13-17, and 20 under 35 U.S.C. § 103 have been considered but are moot because the claims are drawn to amended subject matter and are addressed in the claim rejection below. 
Applicant’s arguments and remarks with respect to the drawings has been fully considered. However, after extensive consideration, the drawings filed 1/27/2021 are not acceptable to enter because they raise new matter not previously supported. Similarly, in the Office Action of 5/18/2020, examiner mistakenly indicated the amendment to the drawings filed 2/27/2020 were acceptable to enter. However, these drawings were not acceptable and should not have been entered because they likewise contain new matter not previously supported.  Additional remarks are provided in the drawing section below. 
Specification
The current amendment filed 1/27/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Fig. 1’s description: “shows a perspective view of a typical eight point military utility cover sold commercially and utilized one or more branches of the U.S. military. The utility cover has a flat enclosed top that slopes downward from the front to the back, side sections oriented perpendicular to the circular rim and eight points along the perimeter edge of the enclosed top where each side section, adjoining side section and enclosed top are joined together” is objected to as having new matter. 
Fig. 2’s description: “shows a side view and enlarged cross sectional view of the commercially sold eight pointed military utility cover shown in FIG.1” is objected to as having new matter. 
Fig. 3’s description: “FIG. 3 shows a cross sectional view of the eight pointed military utility cover of the present invention showing the plurality of separate semi-rigid material sections and an enlarged view of the front of the cover showing the semi-rigid material section between the first piece of cloth and second piece of cloth forming a three layered configuration with the connection of the crown portion to the circular rim portion and bill portion” is objected to as having new matter.
The fact that there are websites and internet images that have some prior art examples of 8-point utility covers with arguably similar dimensions and shapes does not provide a basis for entering said subject matter into applicant’s specification, drawings, and/or claims. Applicant is limited to what the originally filed disclosure enables. 
Applicant is required to cancel the new matter in the reply to this Office Action.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In Claim 1, the recitation “wherein said front, back, left side, and right side sections are oriented perpendicular to said circular bottom” does not appear to be described or supported in the written specification or drawings, as filed. The recitation is interpreted as newly introduced matter not previously disclosed because the drawings do not reasonably provide enablement for this this feature. Examiner must rely on what is enabled by the originally filed specification and drawings. The title of the invention is not so enabling that one skill in the art could reasonable conclude specifically that front, back, left side and right side sections are orientated perpendicular to said circular bottom. Para 0043 provides “...the semi rigid polymer sections are brought together edge to edge and the seam is sewn...” and “forms a cup-shape.” However, a cup-shape crown does not necessarily provide for perpendicular orientations of sections and the circular bottom. Therefore, there is lack of antecedent basis for this claimed matter in applicant’s originally filed specification. 
In Claim 1, the recitation “wherein said enclosed top is flat and slopes downward from said front section to said back section” does not appear to be described or supported in the written specification or drawings, as filed. The recitation is interpreted as newly introduced matter not previously disclosed. Examiner must rely on what is enabled by the originally filed specification and drawings. The title of the invention is not so enabling that one skilled in the art could reasonable conclude the enclosed top is flat and slopes downward from the front to the back. As previously explained, the fact that there are websites and internet images that have some prior art examples of 8-point hats with arguably similar dimensions and shapes does not provide a basis for entering said subject matter into applicant’s specification, drawings, and/or claims. Applicant is limited to what the originally filed disclosure enables. Therefore, there is lack of antecedent basis for this claimed matter in applicant’s originally filed specification.
In Claim 1, a plurality of separate semi-rigid materials sections does not appear to be described or supported in the written specification or drawings, as originally filed. The recitation is interpreted as newly introduced matter not separate sections is applicant’s originally filed disclosure without drawing support from the inadmissible subject matter introduced after the effective filing date. Therefore, there is lack of antecedent basis for this claimed matter in applicant’s originally filed specification.
In claim 1, the recitation “wherein said semi-rigid material sections have four sides and are planar” does not appear to be described or supported in the written specification or drawings, as originally filed. The recitation is interpreted as newly introduced matter not previously disclosed. Although para 0032 does provide reasonable support for planar semi-rigid section, there is no reasonable support found in applicant’s originally filed disclosure for the semi-rigid sections having four sides without drawing support from the subject matter introduced after applicant’s effective filing date. As explained previously, the title of the invention is not so enabling that one skilled in the art could reasonable conclude the sections have four sides. Applicant is limited to what the originally filed disclosure enables. Therefore, there is lack of antecedent basis for this claimed matter in applicant’s originally filed specification.

Drawings
Drawings were received on 1/27/2021 and 2/27/2020.  These drawings are unacceptable.
The amendment filed 1/27/2021 and 2/27/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Figs. 1-3 filed 1/27/2021 introduce new matter into the disclosure that was not part supported by the original disclosure. Specifically, features in the drawings, including: the shapes of the fabric panels, the locations of the fabric panels, the locations of the fabric panels with respect to other fabric panels, the 
As previously discussed,  the fact that there are websites and internet images that have some prior art examples of 8-point utility covers with arguably similar dimensions and shapes does not provide a basis for entering said subject matter into applicant’s specification, drawings, and/or claims. Applicant is limited to what the originally filed disclosure enables. The drawings filed 1/27/2021 and 2/27/2020 are not enabled by the originally filed disclosure.
The drawings are objected to under 37 CFR 1.83(a).  The drawings supported by the original disclosure must show every feature of the invention specified in the claims. 
In claim 1, the crown-shaped portion, enclosed top, open circular bottom, front section back section three left side section, three right sections, inner and outer side, perimeter edge, slope, flat top, points, circular rim portion, outer rim portion, inner rim portion, outer circular bottom side of said crown-shaped portion, semi-rigid material core, semi-rigid bill portion, plurality of separate semi-rigid material section, four planar sides, a first piece cloth of said crown portion, second piece of cloth of said crown portion, one semi-rigid material section on the front, one semi-rigid material section on the back, three separate semi-rigid material sections on the left, three separate semi-rigid material sections on the left right, three layered sheet, fold, and stitch must be shown or the features canceled from the claims. 
In claim 2, the bill portion must be shown or the features canceled from the claims. 
In claim 4, the first piece of cloth, second piece of cloth, adhesive tape must be shown or the features canceled from the claims. 
In Claim 10, the semi-rigid material core must be shown or the features canceled from the claims.
In claim 16, the vent apertures must be shown or the features canceled from the claims.
In claim 17, the a stretchable portion must be shown or the features canceled from the claim. 
No new matter should be entered.
Applicant is may amend and Existing figures (one or more of figs. 1-5 filed 6/6/2018) to add references numbers for each of the claimed features and to add those reference numbers to the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 7-11, 13-17, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The recitation, in Claim 1, “wherein said front, back, left side, and right side sections are oriented perpendicular to said circular bottom
Similarly, the recitation, in Claim 1,  “wherein said enclosed top is flat and slopes downward from said front section to said back section” does not appear to be described or supported in the written specification or drawings, as filed. The recitation is interpreted as newly introduced matter not previously disclosed. Examiner must rely on what is enabled by the originally filed specification and drawings. The title of the invention is not so enabling that one skilled in the art could reasonable conclude the enclosed top is flat and slopes downward from the front to the back. As previously explained, the fact that there are websites and internet images that have some prior art examples of 8-point hats with arguably similar dimensions and shapes does not provide a basis for entering said subject matter into applicant’s specification, drawings, and/or claims. Applicant is limited to what the originally filed disclosure enables. Therefore, one skilled in the art would not reasonably conclude the applicant had possession of this element  at the time the application was filed. 
Similarly, in Claim 1, a plurality of separate semi-rigid materials sections does not appear to be described or supported in the written specification or drawings, as originally filed. The recitation is interpreted as newly introduced matter not previously disclosed. Although paras 0014, 0025, and 0034 describe a plurality of sections, there is no reasonable support for separate sections is applicant’s originally filed disclosure without drawing support from the inadmissible subject matter introduced after the effective filing date. Therefore, one skilled in the art would not reasonably conclude the applicant had possession of this element  at the time the application was filed.
Similarly, the recitation, in Claim 1, “wherein said semi-rigid material sections have four sides and are planar” does not appear to be described or supported in the written specification or drawings, as originally filed. The recitation is interpreted as newly introduced matter not previously disclosed. Although para 0032 does provide reasonable support for planar semi-rigid section, there is no reasonable support found in applicant’s originally filed disclosure for the semi-rigid sections having four sides without drawing support from the subject matter introduced after applicant’s effective filing date. As explained previously, the title of the invention is not so enabling that one skilled in the art could reasonable conclude the sections have four sides. Applicant is limited to what the originally filed disclosure enables. Therefore, one skilled in the art 
Claims 2, 4, 5, 7-11, 13-17, and 20 are similarly rejected for depending on rejected claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 2, 4, 5, 7-11, 13-17, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, it is unclear what is the relationship between the “one section… [and] adjoining section” in line 8 and the front section, back section and three left and right side sections.  Are the one/adjoining sections referring back to one or more of the front, back, left, and right sections, or are the one/adjoining sections additional sections? Appropriate clarification is required.
Claim 1 recites the limitation "said cup-shaped crown portion" in third paragraph of the claim.  There is insufficient antecedent basis for this limitation in the claim.
For claim 1, “a plurality of separate semi-rigid material sections” is twice recited in the last paragraph of the claim.  These should be “a plurality…” and “said plurality…” or, if they are different pluralities, then “a first plurality…” and “a second plurality…” Appropriate clarification is required. 
Claim 1, in the first line of the fourth paragraph, recites “said separate semi-rigid material sections.” There is insufficient antecedent basis for this limitation in the claim. This element should be recited as “said plurality of separate semi-rigid material sections.” 
For claim 1, it is unclear in the last paragraph of the claim as to what is the relationship between the one semi-rigid material sections (twice recited), three separate semi-rigid material sections (twice recited), the plurality of separate semi-rigid material sections, and the separate semi-rigid material sections?  It is unclear how many … material sections are being recited?  Does the plurality of … material sections include the “one” and “three” … material sections, or are the “one” and “three” material sections in addition to “the plurality” of material sections? Appropriate clarification is required. 
Claim 2 recites “said bill portion.” There is insufficient antecedent basis for this limitation in the claim because claim 1 recites a “semi-rigid bill portion.” Appropriate clarification is required.
Claims 4 and 7 recite the limitation "said separate semi-rigid material sections." There is insufficient antecedent basis for this limitation in the claim because there are several recited “sections” in claim 1 and it cannot be determined to which sections this is referring. Appropriate clarification is required.
Claim 9 depends from claim 8. Claim 8 recites polypropylene in the alternative (“or polycarbonate.”), and it is not required of the limitation. Therefore, the recitation in claim 9 of polypropylene is indefinite is situations wherein the polycarbonate is the polymer used. Appropriate correction is required. 
Claim 10 recites “a semi-rigid material core.” It is unclear if this element is the same as, or in addition to, the “semi-rigid material core” recited in claim 1. Appropriate clarification is required. 
Claim 11 recites the limitation "said cloth material.”  There is insufficient antecedent basis for this limitation in the claim. Claim 10 recites “cloth” and claim 1 recites “cloth.” It is unclear if “said material cloth” in claim 11 is referring back to “cloth” of claim 10, or “cloth” of claim 1. 
For claim 13, it is unclear if the “compressed polymer foam core” is in addition to the semi-rigid material core, in claim 1, or is the semi-rigid material core compressed polymer foam? Appropriate clarification is required. 
Claim 17 recites the limitation "the back side." There is insufficient antecedent basis for this limitation in the claim. Claim 1 has support for a back section, but not a back side. 
 Claims 2, 4, 5, 7-11, 13-17, and 20 are similar rejected for depending on claim rejected under this section. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2018/0255858 A1 to DaSilva (hereinafter DaSilva) in view of GB 1,129,863 A to Meddick (hereinafter “Meddick”). 
For claim 1, DaSilva discloses an eight point military utility cover (See fig. 1) comprising: 
a crown-shaped portion having an enclosed top (crown 8), an open circular bottom (see annotated fig. 3 below), 

    PNG
    media_image1.png
    747
    1025
    media_image1.png
    Greyscale

a front section, a back section, three left side sections and three right side sections (paras 0002, 0004, and 0031, see fig. 1), said circular bottom having an inner and an outer side (inner and outer side of lower opening shown in fig. 3) wherein said enclosed top has a perimeter edge (see annotated fig. 1 below),

    PNG
    media_image2.png
    714
    928
    media_image2.png
    Greyscale

 wherein said front, back, left side and right side sections are oriented perpendicular to said circular bottom (see fig. 1 wherein front, back, left and right sections are shown perpendicular to said circular bottom), wherein said enclosed top is flat and slopes downward from said front section to said back section, wherein points are formed at locations where one section is joined to an adjoining section and to said enclosed top along said perimeter edge of said enclosed top (see annotated fig. 1 above); 
a circular rim portion (see annotated fig. 1 above), said circular rim portion having an outer rim portion and an inner rim portion (inner and outer portions of the rim), said inner rim portion affixed to said outer circular bottom side of said crown-shaped portion (see fig. 1 wherein the lower rim portion is affixed to the circular bottom side and wherein the lower rim portion appears exterior to the outer circular bottom side of the crown portion), wherein said circular rim portion comprises a semi-rigid material core (fabric and fabric like materials are  known by those skilled in the art to exhibit some degree of rigidity and have a thickness thereby comprising  center/inner “core” portions), 
a semi-rigid bill portion affixed to said circular rim portion oriented and extending from and centered below said front section of said cup-shaped crown portion (see fig. 3 wherein bill 2 extends outward thereby exhibiting some degree of semi-rigidness, as known by those skill in the art, for purposes of providing the wearer eye protection against the sun), and 
a plurality of semi-rigid material sections (para 0037 and annotated fig. 3 below), 

    PNG
    media_image3.png
    708
    997
    media_image3.png
    Greyscale

wherein said semi-rigid material sections each have four sides and are planar (see annotated fig. 3 above). 
DaSilva does not specifically disclose: a plurality of separate semi-rigid material sections, with one semi-rigid sections on the front, back, and three one the left and right sides,  the crown-shaped portion comprising a second piece of cloth, wherein the semi-rigid sections are adhered to said second piece of cloth forming a three layered sheet; and wherein said three layered sheet is folded and stitched to form said crown-shaped portion. 
Meddick teaching an analogous article of headwear in the same field of endeavor, stiffening the side portions of headwear (page 1, lines 9-32 of Meddick). Specifically, Meddick teaches a plurality of separate stiffening means comprising rectangular shaped strips (page 1, lines 35-43 of Meddick), the attachment of the layers of sheet material to one another is preferably accomplished by means of stitching but adhesive may be used (page 1, lines 48-50 of Meddick) forming a three layer sheet (See fig. 2 of Meddick) and wherein the sheet layers are folded to form the crown-shaped portions (see fig. 3 of Meddick). 
Further, DaSilva is drawn to a fabric cover (“fabric,” para 0003) having a crown and brim that is reinforced with a rigid insert (10, and see para 0037 which discloses 10 is “sufficiently rigid”) to make the crown and brim “unwrinkled and erect” (para 0032).  Further, DaSilva discloses it is known to provide a fabric brim and crown with “backing material” (para 0003) to lend stiffness to the cover to prevent wrinkles and maintain the shape of the cover.
Meddick is drawn to a cover having a crown that is reinforced with a stiff insert (14 and 15, and see col 2 line 76 which discloses 14 and 15 are “stiff”).
Since both DaSilva and Meddick are concerned with providing a stiffened crown, one of ordinary skill would recognize that DaSilva’s component parts could be modified to be three layered sheets comprising a first and second piece of cloth with a semi-rigid material section therebetween, as taught by Meddick, to achieve DaSilva’s intended goal of lending rigidity to the cover.
It would have been obvious to one of ordinary skill in the art before the effective filing date wherein DaSilva would have been modified by Meddick to comprise: 
a plurality of separate semi-rigid material sections, with one semi-rigid sections on the front, back, and three one the left and right sides (for purposes of stiffening the entire perimeter side perimeter of the utility cover and each side section, as taught by Meddick page 1 line 82 to page 2 line 16, thereby distinguishing and separating the eight sides sections of the utility cover);
a second piece of cloth wherein the semi-rigid sections are adhered to said the second piece of cloth forming a three layered sheet (for purposes of  
a three layered sheet folded and stitched to form said crown-shaped portion (for purposes of creating the desired erect aesthetic associated with utility covers, as taught by DaSilva para 0032, and thereby also providing comfort to the wearer from the stiffening members). 

For claim 10, the modified DaSilva does not specifically disclose the semi-rigid material core is covered by cloth. However, Meddick does teach other sheet material may be used in place of crepe paper such as a stretchable synthetic resinous web of stretched nylon (page 2, col. 1, lines 25-27). Further, Collins English Dictionary – Complete & Unabridged 2012 Digital Edition, via Dictionary.com, defines the term “cloth” as “a fabric formed by weaving, felting, etc., from wool, hair, silk, cotton, or other fiber, used for garments upholstery, and many other items.” Therefore, the term cloth would encompass a fabric made of stretch nylon fibers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the modified DaSilva would be further modified wherein the semi-rigid material core is covered by cloth, as taught by Meddick, for purposes of providing a head wear with excellent strength, abrasion resistance, and stretch characteristics without losing its shape. 

Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DaSilva in view of Meddick and in further view of US Patent Application Publication 2014/0013486 A1 to Leon (hereinafter “Leon”). 
For claim 2, the modified DaSilva does not specifically disclose the eight point military utility cover according to claim 1, wherein said crown-shaped portion, said circular rim portion and said bill portion comprise a canvas-type material.
However, attention is directed to Leon teaching an analogous article of headwear for wearing on a user’s head (abstract or Leon). Specifically, Leon teaches: the material used to construct the first and second outer layers 132 and 134 of bill 102 (shown in FIG. 7) and crown 104 may be any durable and customizable material such wherein said crown-shaped portion, said circular rim portion and said bill portion comprise a canvas-type material, as taught by Leon, for purposes of providing a utility cover with durability and resistance to ware.  

For claim 11, the modified DaSilva does not specifically disclose the eight point military utility cover according to claim 10 wherein said cloth material is a canvas-type material. However, attention is directed to Leon teaching an analogous article of headwear for wearing on a user’s head (abstract or Leon). Specifically, Leon teaches: the material used to construct the first and second outer layers 132 and 134 of bill 102 (shown in FIG. 7) and crown 104 may be any durable and customizable material such as, cotton, canvas, polyester or other suitable fabric known in the art (para 0052). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the utility cover of DaSilva would be further modified wherein said cloth material is a canvas-type material, as taught by Leon, for purposes of providing a utility cover fabric with durability and resistance to ware.  

	For claim 20, the modified DaSilva does not specifically disclose the eight point military utility cover according to claim 1, wherein said outer rim portion is made of a semi-rigid material covered by cloth.
However, attention is directed to Leon teaching an analogous article of headwear for wearing on a user’s head (abstract or Leon). Specifically, Leon teaches: the material used to construct the first and second outer layers 132 and 134 of bill 102 (shown in FIG. 7) and crown 104 may be any durable and customizable material such as, cotton, canvas, polyester or other suitable fabric known in the art (para 0052). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein said outer rim portion is made of a semi-rigid material covered by cloth, as taught by Leon, for purposes of providing a utility cover with durability, resistance to wear, and a layer of material between the rigid member and wearer’s head, thereby 
With respect to the term “cloth,” Meddick does teach other sheet material may be used in place of crepe paper such as a stretchable synthetic resinous web of stretched nylon (page 2, col. 1, lines 25-27). Further, Collins English Dictionary – Complete & Unabridged 2012 Digital Edition, via Dictionary.com, defines the term “cloth” as “a fabric formed by weaving, felting, etc., from wool, hair, silk, cotton, or other fiber, used for garments upholstery, and many other items. Therefore, the term cloth would encompass a fabric made of stretch nylon fibers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the modified DaSilva would be further modified wherein the material covering the semi-rigid material is a cloth, as taught by Meddick, for purposes of providing a head wear with excellent strength, abrasion resistance, and stretch characteristics without losing its shape. 

Claims 4, 5, 7-9 and 16 are  rejected under 35 U.S.C. 103 as being unpatentable over DaSilva in view of Meddick and in further view of US Patent Application Publication 2013/0263358 A1 to Fleischmann (hereinafter Fleischmann). 
For claim 4, the modified DaSilva does not specifically disclose the eight point military utility cover according to claim 1, wherein said separate semi-rigid material sections are adhered to said first and/or said second piece of cloth by an adhesive tape. However, it is further noted that even though DaSilva, as modified, does not disclose an adhesive tape, Meddick does teach the first and second pieces of cloth and semi-rigid material sections may be attached to one another by adhesive (Meddick col 2 line 48-50), so adhesive tape is within the scope of DaSilva as modified by Meddick. 
With respect to the term “cloth,” Meddick does teach other sheet material may be used in place of crepe paper such as a stretchable synthetic resinous web of stretched nylon (page 2, col. 1, lines 25-27). Further, Collins English Dictionary – Complete & Unabridged 2012 Digital Edition, via Dictionary.com, defines the term “cloth” as “a fabric formed by weaving, felting, etc., from wool, hair, silk, cotton, or other fiber, used for cloth, as taught by Meddick, for purposes of providing a head wear with excellent strength, abrasion resistance, and stretch characteristics without losing its shape. 
Furthermore, attention is directed to Fleischmann, teaching a device in the interior portion of headwear, albeit for cooling purposes (abstract of Fleischmann). Specifically, Fleischmann teaches the device (1) is attached to the inner surface of the headband by using double-sided adhesive tape (para 0013). It would have been obvious to one of ordinary skill in the art before the effective filing date the utility cover of DaSilva would be further modified wherein said separate semi-rigid material sections are adhered to said first and/or said second piece of cloth by an adhesive tape for purposes of maintaining the stiffening members in proper position so as to not be undone in an unwanted fashion and to maintain the fabric material in contact between the wearers heads and the stiffening member, thereby providing comfort. 

For claim 5, the modified DaSilva does teach the eight point military utility cover according to claim 4, wherein said adhesive tape is double-sided adhesive tape (see discussion for claim 4 above).   

	For claim 7, the modified DaSilva does not specifically disclose the eight point military utility cover according to claim 1, wherein said separate semi-rigid material sections are made of a polymer.
	However, DaSilva, as modified by Meddick, does teach the stiffening member may comprise synthetic sheeting or any other sheeting which is stiff (col. 1, lines 35-38) for purposes of maintain the side portions of the headwear erect. 
Further, attention is directed to Fleischmann, teaching a device in the interior portion of headwear, albeit for cooling purposes (abstract of Fleischmann). Specifically, Fleischmann teaches the device insert 1 is desirably made of a suitable compliant sufficiently flexible to conform to the shape of the headband but firm enough to allow the air flow in passageways to say open during use of the device, and may be formed of polypropylene (para 0014 of Fleischmann). 
It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the modified DaSilva would be further modified by Fleischmann wherein said separate semi-rigid material sections are made of a polypropylene, a polymer, for purpose of providing a stiffening insert made of that is sufficiently stiff to erect the front, back, left and right side portions of the utility cover of DaSilva, but also flexible enough to conform to the shape of the headwear and head of the wearer, as taught by Fleischmann. 

For claim 8, the modified DaSilva does teach the eight point military utility cover according to claim 7, wherein said polymer is polypropylene or polycarbonate (see discussion of claim 7 above). 

For claim 9, the modified DaSilva does not specifically disclose the eight point military utility cover according to claim 8, wherein said polypropylene is 0.030 to 0.20 inches in thickness. However, Maddick does teach are the stiffening members are a thin synthetic sheeting (col. 2, lines 74-81). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein said polypropylene is 0.030 to 0.20 inches in thickness since, absent any unexpected results, the claimed vales are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05 [R-5].

	For claim 16, the modified DaSilva does not specifically disclose the eight point military utility cover according to claim 1, further comprising vent apertures wherein said vent apertures are on one or more of the three left side portions and/or on one or more of the three right side portions.  
Fleischmann which teaches an analogous item of headwear, and more specifically, does teach an item of head wear with through vent openings 11 (para 0012 and fig. 2 of Fleischmann). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein DaSilva would be modified to include vent apertures wherein said vent apertures are on one or more of the three left side portions and/or on one or more of the three right side portions for the benefit of promoting airflow into and out of the headwear, as taught by Fleischmann (see para 0012 and fig. 2 of Fleischmann). 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DaSilva and Meddick, and in further view of US Patent Publication 2007/0079425 A1 to Kronenberger (hereinafter “Kronenberger”). 
	For claim 13, the modified DaSilva does not specifically disclose the eight point military utility cover according to claim 1, wherein said semi-rigid bill portion comprises a compressed polymer foam core covered by cloth.  However, attention is directed to Kronenberger which teaches an analogous bill portion for an item of headwear (para 0084 of Kronenberger). Specifically, Kronenberger teaches a bill portion comprising a core layer that is made from closed cell polyvinyl chloride foam (paras 0067-0069 of Kronenberger). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the bill of DaSilva would be further modified wherein said semi-rigid bill portion comprises a compressed polymer foam core covered by cloth for the added benefit of provide the wearer a bill that is re-shapable to produce different fits, as taught by Kronenberger (see paras 0067-0069) and to provide protection to the eyes against sunlight.
With respect to the term “cloth,” Meddick does teach other sheet material may be used in place of crepe paper such as a stretchable synthetic resinous web of stretched nylon (page 2, col. 1, lines 25-27). Further, Collins English Dictionary – Complete & Unabridged 2012 Digital Edition, via Dictionary.com, defines the term “cloth” as “a fabric formed by weaving, felting, etc., from wool, hair, silk, cotton, or other fiber, used for garments upholstery, and many other items. Therefore, the term cloth would encompass a fabric made of stretch nylon fibers. Therefore, it would have been obvious cloth, as taught by Meddick, for purposes of providing a head wear with excellent strength, abrasion resistance, and stretch characteristics without losing its shape. 

	For claim 14, the modified DaSilva does teach the eight point military utility cover according to claim 13, wherein said compressed polymer foam core is made of polyvinylchloride (see discussion for claim 13 above). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over DaSilva and Meddick, Kronenberger and in further view of Leon. 
For claim 15, the modified DaSilva does not specifically disclose the eight point military utility cover according to claim 13, wherein said cloth of said semi-rigid bill portion is made of a canvas-type material. However, attention is directed to Leon teaching an analogous article of headwear for wearing on a user’s head (abstract or Leon). Specifically, Leon teaches: the material used to construct the first and second outer layers 132 and 134 of bill 102 (shown in FIG. 7) and crown 104 may be any durable and customizable material such as, cotton, canvas, polyester or other suitable fabric known in the art (para 0052). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the utility cover of DaSilva would be further modified wherein said cloth of said semi-rigid bill portion is made of a canvas-type material as taught by Leon, for purposes of providing a utility cover with durability and resistance to ware.  

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over DaSilva and Meddick , and in further view of US Patent Number 2,822,549 A to Glass (hereinafter “Glass”). 
For claim 17, the modified DaSilva does not specifically disclose the eight point military utility cover according to claim 1, further comprising a stretchable portion on said circular rim portion such that when affixed to said circular bottom, said stretchable portion is positioned on said circular bottom on the back side of said crown-shaped portion.
However, attention is directed to Glass teaching an analogous military type cover (col. 1, lines 15-28 of Glass). Specifically, Glass teaches the military type hat or cap comprises a straight sided cover have a stretchable band portions 12 (col. 2, lines 53-55 of Glass). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the utility cover of DaSilva would be further modified to comprise a stretchable portion on said circular rim portion such that when affixed to said circular bottom, said stretchable portion is positioned on said circular bottom on the back side of said crown-shaped portion for purposes of providing the wearer a more secure fit at the base of the utility cover. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SALLY HADEN/Primary Examiner, Art Unit 3732